864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joann MARSHBURN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3378.
United States Court of Appeals, Federal Circuit.
Nov. 7, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
The initial decision of the Merit Systems Protection Board (board), which decision became final on July 8, 1988, docket No. DC07528810127, affirmed the United States Postal Service's decision to remove JoAnn Marshburn from her position as a mailhandler for assaulting a postal supervisor.  We affirm.

OPINION

2
After a thorough review of the record, and in view of the arguments presented to us on appeal, we do not find the board's decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Accordingly, on the basis of the opinion of the administrative judge, dated February 22, 1988, the board's decision is affirmed.